DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-13, and the species of a seed crystal in the reply filed on 10/27/2020 is acknowledged.
Claims 8-12 and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 8-12) or a nonelected invention (claims 14-20), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangarajan et al, published in Materials Research Society Symposium Proceedings vol. 625.
Rangarajan discloses the production of a textured ceramic component (for claims 1, 3) from a composition comprising 10% seed particles having an aspect ratio of about 4, corresponding to the claimed additive (for claims 1, 2, 13) via a fused deposition process.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, published in Journal of the American Ceramic Society vol. 85 pages 1260-1267.
Chen discloses the production of bars, corresponding to the claimed article (for claim 1), made from a composition comprising a calcium-containing ceramic and seed crystals having an aspect ratio of 2.57, corresponding to the claimed additive (for claims 1, 2) (abstract; page 1261: left column, first paragraph; Table II). Chen discloses the production of compositions comprising 16% by weight seed crystals (for claim 13) (Figure 2(d) and (e)).
Regarding the limitation of a 3D printed article: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 . 

Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, published in Journal of the American Ceramic Society vol. 86 pages 1168-1175.
Chen discloses the production of bars, corresponding to the claimed article (for claim 1) (page 1169: left column: 2nd paragraph), comprising a composition comprising a ceramic and 5% Nd seed crystals, corresponding to the claimed additive (for claims 1, 13) (abstract; Page 1168: right column; Figure 3(c)). 
Regarding the claimed aspect ratio: Chen discloses that the Nd seed crystals are characterized by a length of 3.96 µm and a width of 0.92 µm (Table I), corresponding to an aspect ratio of 4.30 (for claim 1).
Regarding the limitation of a 3D printed article: As discussed above, the pending claims recite an article defined in terms of the composition it is made from; there are no limitations placing restrictions on properties such as the article’s shape, dimensions, In re Thorpe cited earlier in this Action. 

Claims 1-3, 6, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messing et al, published in Journal of the American Ceramic Society vol. 86 pages 1168-1175.
Messing discloses the production of textured (for claim 3) ceramic made from a composition comprising a ceramic and 10% (for claim 13) template particles (i.e., seed crystals), corresponding to the claimed additive (for claims 1, 2) (abstract; page 70). Messing teaches that the prior art compositions are polycrystalline ceramics having single-crystal like properties (for claims 6, 7) (abstract).
Regarding the claimed aspect ratio: Messing teaches that the template particles have dimensions of 20 µm by 3 µm by 0.5 µm.
Regarding the limitation of a 3D printed article: As discussed above, the pending claims recite an article defined in terms of the composition it is made from; there are no limitations placing restrictions on properties such as the article’s shape, dimensions, function/utility, etc. The claimed invention therefore reads on any article, so long as it comprises a composition containing the recited components. As discussed above, the In re Thorpe cited earlier in this Action

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Rangarajan et al, published in Materials Research Society Symposium Proceedings vol. 625, discussed earlier in this Action. There is no evidence in the record to reasonably suggest that the composition taught by the prior art is characterized by the required property that at least 50% of the additive is aligned with respect to the extrusion direction axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/           Examiner, Art Unit 1765                                                                                                                                                                                             

/IRINA S ZEMEL/           Primary Examiner, Art Unit 1765